UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SEC File No. TRILINK ENERGY, INC. (Exact Name of registrant as specified in its charter) Nevada 26-3492327 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) P.O. Box 21147, Columbus, Ohio 43221 614-388-8868 (Address, including zip code and telephone number, including area code of registrant’s principal executive offices) Incorp Services, Inc., tephanie St Ste 1411. Henderson, NV 89014-8909 (Name, address, including zip code, and telephone number, including area code of agent for service) With copies to: Charles A. Koenig Esq 326 South High Street, Suite 300 Columbus, Ohio 43215 614-241-5902 As soon as practicable after the effective date of this Registration Statement. (Approximate date of commencement of proposed sale to the public) If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional common stock for an offering under Rule 462(b) of the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed under Rule 462(c) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed under Rule 462(d) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o 1 Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o(Do not check if a smaller reporting company) Smaller reporting Company x CALCULATION OF REGISTRATION FEE Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share (1)(2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee (3) Common Stock by Selling Shareholders $ $ $ Class A Warrants $ $ $ Shares underlying warrants $ $ $ Total Securities $ $ Estimated solely for purposes of calculating the registration fee under Rule 457(o) of the Securities Act of 1933. There is no public market for our shares of common stock.Our common stock is not traded on any national exchange and in accordance with Rule 457. Fee calculated in accordance with Rule 457(o) of the Securities Act of 1933. REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON DATES AS THE COMMISSION, ACTING UNDER SAID SECTION 8(a), MAY DETERMINE. REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON DATES AS THE COMMISSION, ACTING UNDER SAID SECTION 8(a), MAY DETERMINE. 2 Table of Contents THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THESE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS DECLARED EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE SUCH OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATED MARCH , 2010 PRELIMINARY PROSPECTUS TRILINK ENERGY, INC. 145,000 Shares of Common Stock 5,000,000 Class A Warrants 5,000,000 Shares of Common Stock Underlying Warrants The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK.SEE SECTION ENTITLED “RISK FACTORS”. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The selling shareholders will sell our shares at $1.00 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices.There is no assurance of when, if ever, our stock will be listed on an exchange. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date of This Prospectus Is: March , 2010. 3 TABLE OF CONTENTS Page Prospectus Summary 7 Disclosure Regarding Forward-Looking Statements 8 Risk Factors 9 Regulatory Matters 13 Use of Proceeds 17 Determination of Offering Price 18 Dilution 18 Selling Security Holders 18 Plan of Distribution 19 Description of Securities to be Registered 21 Description of Business 23 Description of Property 24 Market for Common Shares & Related Stockholders Matters 24 Plan of Operations 25 Management 28 Board of Directors Meetings and Attendance at Shareholder Meetings 29 Audit Committee Financial Expert 29 Executive Compensation 31 Security Ownership of Certain Beneficial Owners and Management 32 Certain Relationships and Related Transactions 33 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 33 Legal Proceedings 35 Interests of Named Experts and Counsel 35 Transfer Agent and Registrar 36 Where You Can Find More Information 36 Financial Statements 36 4 Table of Contents ABOUT THIS PROSPECTUS You should rely only on the information contained in the prospectus. We have not authorized anyone to provide you with information or to make any representations about us, the selling stockholders, the securities or any matter discussed in this prospectus, other than that contained in the prospectus. If any other information or representation is given or made, such information or representations may not be relied upon as having been authorized by us or any selling stockholder. The selling stockholders are offering to sell and seeking offers to buy shares of our common stock only in jurisdictions where offers and sales are permitted. This prospectus does not constitute an offer to sell, or a solicitation of an offer to buy the securities in any circumstances under which the offer or solicitation is unlawful. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of our common stock. Neither the delivery of this prospectus nor any distribution of securities in accordance with this prospectus shall, under any circumstances, imply that there has been no change in our affairs since the date of this prospectus. The prospectus will be updated and updated prospectuses made available for delivery to the extent required by the federal securities laws. When used in this prospectus, the terms: “Trilink,” the “Company,” “we,” “our” and “us” refers to Trilink Energy, Inc. a Nevada corporation and our wholly-owned subsidiaries Medano Properties LLC and Trilink Properties LLC each a Colorado limited liability company. “Medano” and “MPL” refers to Medano Properties, LLC. “Trilink LLC” and “TPL” refers to Trilink Properties, LLC. “SEC” refers to the Securities & Exchange Commission. “FINRA” refers to the Financial Industry Regulatory Authority (formerly the National Association of Securities Dealers). “OTC Bulletin Board” or the “OTCBB” refers to the Over-the-Counter Bulletin Board, an electronic quotation system for equity securities overseen by the Financial Industry Regulatory Authority (formerly the National Association of Securities Dealers), which is accessible through its website at www.otcbb.com. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS AND OTHER INFORMATION CONTAINED IN THIS PROSPECTUS This prospectus contains some forward-looking statements. Forward-looking statements give our current expectations or forecasts of future events. You can identify these statements by the fact that they do not relate strictly to historical or current facts. Forward-looking statements involve risks and uncertainties. Forward-looking statements include statements regarding, among other things, (a) projected sales, profitability, and cash flows, (b) growth strategies, (c) anticipated trends, (d) future financing plans and (e) anticipated needs for working capital. They are generally identifiable by use of the words “may,” “will,” “should,” “anticipates,” “estimate,” “plans,” “potential,” “projects,” “continuing,” “ongoing,” “expects,” “management believes,” 5 Table of Contents “we believe,” “we intend,” or the negative of these words or other variations on these words or comparable terminology. These statements may be found under “Management’s Discussion and Analysis of Financial Condition and Plan of Operation” and “Business,” as well as in this prospectus generally. In particular, these include statements relating to future actions, prospective products or product approvals, future performance or results of current and anticipated products, sales efforts, expenses, the outcome of contingencies such as legal proceedings, and financial results. Any or all of the forward-looking statements in this prospectus may turn out to be inaccurate. They can be affected by inaccurate assumptions we might make or by known or unknown risks or uncertainties. Consequently, no forward-looking statement can be guaranteed. Actual future results may vary materially as a result of various factors, including, without limitation, the risks outlined under “Risk Factors” and matters described in the prospectus generally. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur. You should not place undue reliance on these forward-looking statements. 6 Table of Contents PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus and does not contain all of the information that you should consider in making your investment decision. Before investing in our common stock, you should carefully read this entire prospectus, including our consolidated financial statements and the related notes included in this prospectus and the information set forth under the headings "Risk Factors" and "Management's Discussion and Analysis of Financial Condition and Results of Operations." Our Business Trilink Energy, Inc. (“Trilink”) is a start-up, pre-exploration stage company, incorporated in the State of Nevada on June 4, 2008 and with a fiscal year end of May 31.We have two subsidiary limited liability companies and we have no affiliated companies or joint venture partners. Our business is the acquisition of oil and gas mineral leases. Our planned work is investment and exploratory in nature.We acquired oil and gas leases covering an aggregate of 5,169 undeveloped acres in Decatur County, Kansas and Huerfano County, Colorado (the “Prospects”).We sold all of the leases located in Huerfano County and all of the Decatur County leases expired unsold.We have not discovered any oil or gas or reserves on the Prospects.Our current holding consists of a 2.0% net overriding royalty interest on 3,224 undeveloped acres located in Huerfano, Colorado.We have incurred losses since inception and we must raise additional capital to fund our future operations.There is no assurance we will be able to raise this capital. Trilink has not conducted any exploration work on the Prospects.With funds on hand we plan to advance our plan of operations and seek further property acquisition opportunities and funding. There is no assurance that a commercially viable oil and gas reserve exists at the Prospect.There is no assurance a reserve can be shown to exist on the Prospect unless and until sufficient and appropriate exploration is done and a comprehensive evaluation of such work concludes economic and legal feasibility.Such work could take many years and would require expenditure of very substantial amounts of capital.We do not presently have such capital.We may never be able to raise this capital. Management devotes only part-time to Trilink’s business. Trilink has no fulltime employees. The Offering Following is a brief summary of this offering: Shares of common stock being offered by selling shareholders shares Class A Warrants being offered by selling shareholders warrants Shares of common stock underlying warrants shares Exercise price per share $ Number of shares outstanding before the offering shares Number of shares outstanding after the offering if all of the shares are sold shares 7 Table of Contents Selected Financial Information The following chart shows selected financial data for the Company as of February 28, 2010 (unaudited) and as of May 31, 2009 (audited): For the Nine For the Period Months Ended Ended February 28, 2010 (Unaudited) May 31, 2009 (Audited) Income and Expenses Information: Revenue $
